J-A12013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOSHUA DANIEL ROSS                         :
                                               :
                       Appellant               :     No. 829 WDA 2021

              Appeal from the PCRA Order Entered June 21, 2021
      In the Court of Common Pleas of Bedford County Criminal Division at
                        No(s): CP-05-CR-0000638-2016


BEFORE:       MURRAY, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY McCAFFERY, J.:                                 FILED: MAY 19, 2022

        Joshua Daniel Ross (Appellant) appeals from the order entered in the

Bedford County Court of Common Pleas, denying his first, timely Post

Conviction Relief Act1 (PCRA) petition.            Appellant previously pleaded nolo

contendere to indecent assault of a complainant less than 13 years old2

(henceforth, indecent assault) and was sentenced to nine months to five

years’ state imprisonment. He argues the PCRA court erred in denying relief

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 42 Pa.C.S. §§ 9541-9546. This appeal was heard at oral argument, after
this Court granted Appellant’s application to participate in argument. See
Pa.R.A.P. 2311 (“All parties shall submit post conviction relief cases on the
briefs unless otherwise directed by the court on its own motion or upon
application.”).

2   18 Pa.C.S. § 3126(a)(7).
J-A12013-22


on his claims that plea counsel was ineffective for, inter alia: (1) failing to

accompany Appellant to a pre-polygraph interview, where he made

incriminating statements; (2) failing to file a motion to suppress his

statements; and (3) advising Appellant to enter an open plea, which would

likely result in, at most, a county sentence. We vacate the order denying

relief, and remand for the PCRA court for further consideration.

                          I. Facts & Procedural History

       The Commonwealth alleged that in May of 2016, Appellant, then 19

years old, touched a five-year-old relative’s vagina, over her underwear.

Appellant retained Phillip Robertson, Esquire (Plea Counsel). See N.T. PCRA

H’rg, 12/29/20, at 10-11.           Plea Counsel made an agreement with the

Commonwealth that if Appellant “passed” a polygraph test, charges would not

be filed.3 N.T. PCRA H’rg, 8/28/20, at 16. Plea Counsel understood that an

officer would conduct a pre-polygraph interview, that included questions about

the underlying incident.         Plea Counsel believed he was prohibited from

attending both the pre-polygraph interview and the polygraph test. As we




____________________________________________


3 The Commonwealth acknowledged, in the PCRA proceedings, that any
polygraph results or statements would not have been admissible at trial. See
N.T. PCRA H’rg, 11/17/20, at 9. See also Commonwealth v. Hetzel, 822
A.2d 747, 767 (Pa. Super. 2003) (“The current rule is that ‘any reference to a
[polygraph test] which raises an inference concerning the guilt or innocence
of a defendant is inadmissible.’”) (emphasis omitted).


                                           -2-
J-A12013-22


discuss infra, however, not only could Plea Counsel have attended the pre-

polygraph interview, but he could have set limits to the questioning.

        On November 18, 2016, Appellant appeared, without Plea Counsel, at a

Pennsylvania State Police barracks to submit to the polygraph test. In the 40-

minute pre-polygraph interview with a state police officer, however, Appellant

made incriminating statements. Accordingly, the officer did not conduct the

polygraph test, and ten days later, Appellant was charged with a single count

of indecent assault. We note Appellant was advised of his Miranda4 rights at

the pre-polygraph interview. No suppression motion was filed in this matter.

        While Plea Counsel continued attempts to negotiate a plea bargain, this

case proceeded to jury selection on December 5, 2017.          On that day, the

Commonwealth informed Plea Counsel it would not agree to any plea deal.

N.T., 8/28/20, at 34.         Plea Counsel advised Appellant to enter a nolo

contendere plea and then seek a sentence of probation or county

imprisonment, rather than go to trial and risk, if found guilty, a state sentence.

Id. at 34-35.      Appellant pleaded nolo contendere to indecent assault that

same day. On March 16, 2018, the trial court sentenced Appellant to nine

months to five years’ imprisonment, to be served in state prison. He was also




____________________________________________


4   Miranda v. Arizona, 384 U.S. 436 (1966).




                                           -3-
J-A12013-22


notified that his conviction carried lifetime registration under the Sex Offender

Registration and Notification Act5 (SORNA).

       Appellant filed motions for reconsideration of his sentence and

withdrawal of his plea, which were both denied. He took a direct appeal to

this Court, arguing the trial court abused its discretion in imposing state

imprisonment. This Court denied relief, affirming the judgment of sentence

on August 2, 2019.         Commonwealth v. Ross, 514 WDA 2018 (unpub.

memo.) (Pa. Super. Aug. 2, 2019). Appellant did not seek allowance of appeal

with the Pennsylvania Supreme Court.

                                  II. PCRA Petition

       On November 18, 2019, Appellant filed the underlying, timely,

counseled PCRA petition. He alleged, inter alia, ineffective assistance of Plea

Counsel for: failing to attend the pre-polygraph interview; failing to file a

motion to suppress Appellant’s statement; and advising him to enter an open

plea and stating he would likely get, at most, a county sentence.6


____________________________________________


5  See 42 Pa.C.S. §§ 9799.10 to 9799.75.           See also 42 Pa.C.S.
§§ 9799.14(d)(8) (conviction under 18 Pa.C.S. § 3126(a)(7) is a Tier III
sexual offense), 9799.15(a)(3) (individual convicted of a Tier III sexual
offense shall register for life).

6 The PCRA petition also raised a claim that Plea Counsel failed to explain that
pleading nolo contendere would preclude Appellant’s eligibility for parole. The
PCRA court points out “that the Pennsylvania Board of Probation and Parole
will not grant parole until the [defendant] admits to the criminal acts.” PCRA
Ct. Memorandum Op., 6/21/21, at 9 (PCRA Ct. Op.). The court denied relief,



                                           -4-
J-A12013-22


       The PCRA court conducted evidentiary hearings on August 28,

November 17, and December 29, 2020.7 Appellant, Plea Counsel, and State

Police Corporal Kimberly Ronan, who conducted the pre-polygraph interview,

testified. To provide context to Appellant’s claims on appeal, we examine their

testimony in detail.

       First, Plea Counsel testified to the following. He had practiced criminal

defense since 1993, for 27 years. See N.T., 8/28/20, at 7. Plea Counsel told

Appellant that immediately before the polygraph test, an officer would

interview him and ask questions about the underlying incident. Id. at 22-23,

49. Plea Counsel believed he was prohibited from attending both the pre-test

interview and the polygraph.             He explained “[t]he officer” — without

identifying who — had told him he “was not allowed to go back in the room

[sic] with” Appellant, and on two prior occasions involving a polygraph, he was

not permitted to do so.8 Id. at 15, 51, 62. Plea Counsel thus told Appellant

he could “meet [him] at the front of the building,” but could not accompany


____________________________________________


reasoning it is not Appellant’s past nolo contendere plea that prevents parole,
but rather his “present decision to not admit to the allegations[.]” Id.

7 Appellant, who remains incarcerated, appeared at the first two hearings by
video. At the December 29, 2020, hearing, he appeared and testified in-
person.

8 It appears that at the time of his August 2020 PCRA testimony, Plea Counsel
continued to believe that no attorney could attend a pre-polygraph interview.
See N.T., 8/28/20, at 15 (“If you are [allowed to attend the pre-polygraph
interview,] tell me the secret because they don’t let me back there.”).


                                           -5-
J-A12013-22


him during the questioning.          Id. at 14, 16-17.   Plea Counsel was aware

Appellant had “social interaction disabilities,” including Asperger’s syndrome,

and advised him to “[j]ust be calm, relax, and tell the truth.” Id. at 18, 23,

38. He believed Appellant could “take the test without any problems[.]” Id.

at 54. However, at another point in the testimony, Plea Counsel stated he

had advised Appellant to “always have counsel with him if he’s going to talk

to the police.” Id. at 10.

       On November 18, 2016, the day of the scheduled polygraph, Plea

Counsel informed Appellant he could not meet him.9 N.T., 8/28/20, at 17.

Plea Counsel believed he told Appellant it was “up to” Appellant whether to

reschedule.     Id. at 17-18.       Appellant proceeded with the pre-polygraph

interview that day.

       Subsequently, Plea Counsel viewed a video of the pre-polygraph

interview, which was approximately 40 minutes long. N.T., 8/28/20, at 18.

Plea Counsel characterized the officer as asking “leading questions,” and

telling Appellant, “You did it. Why don’t you just confess?” Id. at 24, 64. In

the video, Appellant initially denied that he inappropriately touched a girl, but

after approximately 30 minutes, said, “Yes, I did it one time,” and, “[I]t was

just the one time over the underwear.” Id. at 21-22, 24. Appellant told Plea


____________________________________________


9 At the PCRA hearing, Plea Counsel could not remember the reason why he
could not attend, but stated it was likely due to a court hearing. N.T., 8/28/20,
at 17.


                                           -6-
J-A12013-22


Counsel he made the statements because: he was nervous; the officer told

him it would be “a shame to put the little girl through this;” and Appellant

believed that if he said what the officer “wanted to hear[,] he could leave

because he was tired of being questioned.” Id. at 25, 28. Plea Counsel “was

shocked that he confessed.” Id. at 24-25. Counsel also did not anticipate the

pre-polygraph interview would be conducted in that manner, and agreed that

what he had prepared Appellant for, in terms of the pre-polygraph interview,

“was not what [Appellant] got from the” officer. Id. at 64.

      With respect to his decision not to file a suppression motion, Plea

Counsel stated, without further explanation, he “did not think that we had a

high level of success.” See N.T., 8/28/20, at 31. Plea Counsel also explained

he was attempting to secure a plea deal, and “[t]here would be no chance to

enter into any type of plea discussions” if he filed a suppression motion. Id.

at 33. However, Plea Counsel agreed that, in “[l]ooking back on it,” when he

advised Appellant to enter an open plea, this reason for not filing a

suppression motion — negotiating a plea deal — no longer existed. Id. at 33-

34.

      Finally, Plea Counsel testified that he advised Appellant it was in his best

interest to enter an open plea. N.T., 8/28/20, at 35. The standard range

sentence for Appellant’s charge was restorative sanctions to nine months’

imprisonment. Id. Counsel believed that between entering a plea, “the facts

of the case,” including the victim being a relative, and Appellant’s two years


                                      -7-
J-A12013-22


of counseling, he would likely receive probation or a county sentence. Id. at

35-36. Nevertheless, Plea Counsel maintained that he told Appellant “there’s

always the possibility” the trial court could impose a state sentence. Id. at

36.

      State Police Corporal Ronan testified to the following.   There was no

State Police policy prohibiting an attorney from attending a pre-polygraph

interview or the polygraph test itself. N.T., 11/17/20, at 15, 26. However,

Corporal Ronan herself does not permit attorneys to participate in the

polygraph, although “some polygraph examiners . . . allow it.” Id. at 26,

28. On the other hand, Corporal Ronan does allow attorneys to attend the

pre-polygraph interview, as well as set “parameters” on what she can ask

the suspect about.   Id. at 16.   Some attorneys are only present for “the

reading of the Miranda” rights, while some stay for the discussion of the case,

and other attorneys discuss the questions she will ask. Id. at 15, 28. In this

matter, Plea Counsel was permitted to attend the pre-polygraph interview with

Appellant. Id. at 15, 26.

      Corporal Ronan further testified the pre-polygraph interview covers

biographical information, and it allows her to “get[ ] to know” the suspect and

“prepare the questions for the polygraph.” N.T., 11/17/20, at 14-15, 40. The

interview also includes questions about the case itself. Id. at 15. Corporal

Ronan   acknowledged    a   pre-polygraph   interview   can   evolve   into   an

interrogation, which she described as “more one-sided[,]” “where you . . .


                                     -8-
J-A12013-22


don’t let that person talk[,]” and instead “constantly” “just talk[ ] about the

case itself and the person just keeps denying it and . . . you keep trying to

get the confession from them.”10           Id. at 17, 41.   Here, Appellant initially

denied the charges, but presented “indications,” which Corporal Ronan

believed to show “he was being deceptive.” Id. at 40, 46. The corporal did

not deny that she “continued to pepper him with questions[,]” stated, “It’s not

like [you] hurt her. [You] didn’t mean to hurt her,” and “at one point in time[,

asked,] Why don’t you just say it?” Id. at 46-48. She agreed these questions

amounted to an interrogation. Id. at 48. Because Appellant “confessed,” she

did not proceed with the polygraph. Id. at 30.

       Finally, Appellant testified to the following. Previously, he attended an

online charter high school, as he was bullied and had ADHD. N.T., 12/29/20,

at 9-10. Appellant was also “on the borderline of autism[, with] Asperger’s

Syndrome” and took medication. Id. at 16-17. He described that he would

feel nervous if someone bumped into him, and if someone repeatedly

suggested, “[L]et’s go to the store or something[,]” despite his protestations,

he would “give in just to have them shut up so [he] could have some [peace]

of . . . mind.” Id. at 18.




____________________________________________


10Corporal Ronan also stated that an interrogation is usually conducted “after
[a person] fail[s] the exam.” N.T., 11/17/20, at 41.


                                           -9-
J-A12013-22


      In June of 2016, his cousin, or his cousin’s “ex,” accused him of

inappropriately touching their five year old child several weeks earlier, around

the time of Appellant’s 19th birthday. N.T., 12/29/20, at 7-8. At that time,

Appellant was living with his parents.         Id. at 9.   In September of 2016,

Appellant had an interview with the State Police, with Plea Counsel present,

in which he denied touching the child. Id. at 11-12.

      Plea Counsel suggested he submit to a polygraph test, which could not

be used in court; if Appellant “pass[ed,]” there “probably would be no charges

against” him. N.T., 12/29/20, at 13. Appellant agreed, but Plea Counsel did

not “discuss what [the] process would look like[.]” Id. at 13. Plea Counsel

was going to meet him for the polygraph, but approximately one hour

beforehand, Plea Counsel informed him he could not attend, due to “a land

dispute somewhere else[,]” and asked if he “wanted to still go ahead with it”

by himself. Id. at 14-15. Plea Counsel also told Appellant “it wouldn’t really

matter if he would be there because [Appellant] would do fine without him.”

Id. at 14.

      In the pre-polygraph interview, Appellant denied multiple times that he

touched the child. N.T., 12/29/20, at 20. However, “after at least a half hour”

of questioning, the officer “asked [him] to just acknowledge and admit that”

he inappropriately touched her. Id. at 19. In response, Appellant “said: Yeah,

I did.” Id. When asked why he said this, Appellant replied,

      I just wanted to get it over with, just to get out. Because they
      said if I . . . would pass it [sic] . . . then I wouldn’t have anything

                                      - 10 -
J-A12013-22


      to do with it. And I was just nervous. I just wanted to go back
      home because . . . my sister came over. So, I just wanted to hang
      out with my family and just have a nice day before Thanksgiving.

Id. at 19-20.

      Appellant wished to proceed to trial and deny the charges because was

innocent of the charges. N.T., 12/29/20, at 22. However, on the day of jury

selection, Plea Counsel advised that pleading “would be the best thing to do”

to get probation or a county sentence, and that if he went to trial instead and

were found guilty, he would get a state sentence of five years. Id. at 22, 24-

26. Appellant had to decide “right then and there.” Id. at 27-28.

      At the time of the December 2020 PCRA hearing, Appellant had been

incarcerated approximately 33 months. N.T., 12/29/20, at 29. He was not

eligible for sexual offender treatment because he had not admitted guilt;

Appellant also stated, however, that treatment was not currently offered due

to the COVID-19 pandemic. Id. at 29-31.

      Following the last PCRA hearing, both parties filed briefs. On June 21,

2021, the PCRA court entered the underlying order denying Appellant’s PCRA

petition. Appellant timely appealed and complied with the court’s order to file

a Pa.R.A.P. 1925(b) statement of errors complained of on appeal.

                 III. Statement of Questions Presented

      Appellant presents three issues for our review, which we have reordered

for ease of discussion:




                                    - 11 -
J-A12013-22


      I. The trial court erred and/or abused its discretion in finding that
      trial counsel was not ineffective for failing to attend [Appellant’s]
      scheduled polygraph examination.

      II. The trial court erred and/or abused its discretion in finding that
      trial counsel was not ineffective for failing to file a motion to
      suppress Appellant’s alleged confession.

      III. The trial court erred in finding that Appellant . . . entered a
      knowing and intelligent plea as a result of trial counsel’s advice.

Appellant’s Brief at i.

            IV. Standard of Review & Ineffectiveness Claims

      We first set forth the relevant standard of review:

      Our standard of review of the denial of a PCRA petition is limited
      to examining whether the court’s determination is supported by
      the evidence of record and free of legal error. This Court grants
      great deference to the findings of the PCRA court if the record
      contains any support for those findings. Further, the PCRA court’s
      credibility determinations are binding on this Court, where there
      is record support for those determinations.

      To prevail on a claim alleging counsel’s ineffectiveness under the
      PCRA, [a petitioner] must demonstrate (1) that the underlying
      claim is of arguable merit; (2) that counsel’s course of conduct
      was without a reasonable basis designed to effectuate his client’s
      interest; and (3) that he was prejudiced by counsel’s
      ineffectiveness, i.e. there is a reasonable probability that but for
      the act or omission in question the outcome of the proceedings
      would have been different.

Commonwealth v. Timchak, 69 A.3d 765, 769 (Pa. Super. 2013) (citations

omitted).

      With respect to a claim that counsel rendered ineffective assistance, our

Supreme Court has stated:

      [C]ounsel should be strongly presumed to have rendered
      adequate assistance and made all significant decisions in the

                                     - 12 -
J-A12013-22


     exercise of reasonable professional judgment, [Strickland v.
     Washington, 466 U.S. 668, 690 (1984),] and that the burden to
     show that counsel’s performance was deficient’ rests squarely on
     the defendant[.] It should go without saying that the mere
     absence of evidence cannot overcome Strickland’s strong
     presumption.     The reasonableness of counsel’s conduct,
     moreover, is objectively measured, and, the High Court has
     repeatedly stressed, [s]urmounting Strickland’s high bar is
     never an easy task.

          [Also,] review of counsel’s conduct cannot indulge the
     distorting effects of hindsight, but instead, counsel’s performance
     must be judged in light of the circumstances as they would have
     appeared to counsel at the time. Strickland, 466 U.S. at 689.

Commonwealth v. Hill, 104 A.3d 1220, 1240 (Pa. 2014) (quotation marks

and some citations omitted).

          It is clear that a criminal defendant’s right to effective
          counsel extends to the plea process, as well as during
          trial.   However, [a]llegations of ineffectiveness in
          connection with the entry of a guilty plea will serve as a
          basis for relief only if the ineffectiveness caused the
          defendant to enter an involuntary or unknowing plea.
          Where the defendant enters his plea on the advice of
          counsel, the voluntariness of the plea depends on
          whether counsel’s advice was within the range of
          competence demanded of attorneys in criminal cases.

     [W]ith regard to the prejudice prong, where [a defendant] has
     entered a guilty plea, [he] must demonstrate “it is reasonably
     probable that, but for counsel’s errors, he would not have pleaded
     guilty and would have gone to trial.”

Timchak, 69 A.3d at 769-70 (citations omitted). A defendant is bound by

the statements they make under oath in a plea colloquy, and “may not [later]

assert grounds for withdrawing the plea which contradict the statements.” Id.

at 774.




                                    - 13 -
J-A12013-22


              V. Non-Attendance at Pre-Polygraph Interview

      Appellant first challenges the PCRA court’s denial of relief on his claim

that Plea Counsel was ineffective for failing to attend the pre-polygraph

interview. He maintains this interview “escalated into an interrogation” and

resulted in incriminating statements.    Appellant’s Brief at 28.   In support,

Appellant avers the following. First, his underlying claim has arguable merit,

where Plea Counsel was aware Appellant had “mental deficiencies” and would

be subjected to questions about the charges, and Plea Counsel had previously

advised Appellant “he should always have counsel with him if he’s going to

talk to the police[.]”   Id. at 28-29 (record citations omitted).   Next, Plea

Counsel had no reasonable basis for believing he was prohibited from

attending the pre-polygraph interview, and for allowing Appellant to attend it

alone. Plea Counsel’s mistaken belief was “a serious misapprehension of the

law.” Id. at 29. Finally, Appellant suffered prejudice, as Plea Counsel “could

have limited the scope of the questioning” and “would have likely prevented

the alleged confession.” Id. at 30. We remand for the PCRA court to consider

this claim.

      Here, the PCRA court concluded Plea Counsel was not ineffective for not

attending the polygraph test:

      It is undisputed that trial counsel had negotiated on [Appellant’s]
      behalf that criminal charges would not be filed if [Appellant]
      passed the polygraph examination. It is also undisputed that trial
      counsel would not have been permitted in the room during the
      polygraph examination[FN] and that [Appellant] knew trial counsel
      would not be present and still [chose] to go through with the

                                     - 14 -
J-A12013-22


      polygraph examination by himself. Inasmuch as trial counsel had
      a reasonable strategy for arranging the polygraph examination,
      that trial counsel credibly testified he believed [Appellant] could
      perform the examination, that trial counsel could not have been
      present during the actual examination, and — most pertinent —
      that [Appellant] chose to attend the polygraph examination after
      he knew trial counsel was unable to attend, we find that
      [Appellant] has failed to prove any of the three elements for this
      claim of ineffectiveness. . . .

      __________________________
      [FN]We do recognize that the statement at issue was made prior
      to the actual examination when trial counsel could have been
      present. We are merely pointing out that the fact that trial
      counsel could not have been present during the examination that
      it should be factored into trial counsel’s decision to permit
      [Appellant] to proceed.

PCRA Ct. Op. at 7-8 & n.2 (emphasis added).

      The PCRA court, however, did not address Appellant’s claim that Plea

Counsel should have attended the pre-polygraph interview and/or set

parameters on the questions that could have been asked. While the PCRA

court emphasized that Appellant knew Plea Counsel could not attend the

polygraph test itself but nevertheless opted to go alone, this discussion

ignored the gist of Appellant’s claim — that Plea Counsel should have attended

the pre-polygraph interview. As the court acknowledged in the footnote, the

pre-polygraph interview — and not any polygraph test itself — is where

Appellant made the incriminating statement. Indeed, Corporal Ronan decided

to forego the polygraph test once Appellant “admitted to touching the victim.”

N.T., 11/17/20, at 30.




                                    - 15 -
J-A12013-22


       Furthermore, the PCRA court credited Corporal Ronan’s testimony that

Plea Counsel “could have been present” for the pre-polygraph interview.11

See PCRA Ct. Op. at 7 n.2. However, its opinion is silent on counsel’s reasons

for not attending it, and whether such action impacted Appellant’s statements

or his case. In the absence of any discussion or a ruling on this particular

claim, we vacate the underlying order denying Appellant’s PCRA petition. We

remand to the PCRA court to determine, on the basis of the PCRA evidence

presented and the parties’ briefs: whether Appellant’s underlying claim has

arguable merit; whether Plea Counsel had a reasonable basis for believing he

was not permitted to attend, and in fact not attending, the pre-polygraph

interview; and whether Plea Counsel’s absence, as well as any decision to not

set parameters to the questions, prejudiced Appellant. See Timchak, 69 A.3d

at 769.

                   VI. Non-Filing of a Suppression Motion

       In his second issue, Appellant avers the PCRA court erred in denying

relief on his claim that Plea Counsel was ineffective for not filing a motion to

suppress his alleged confession. We first note:

       “[T]he failure to file a suppression motion under some
       circumstances may be evidence of ineffective assistance of
       counsel.” “However, if the grounds underpinning that motion are
       without merit, counsel will not be deemed ineffective for failing to
____________________________________________


11 We note we have not discovered any statute or decisional authority
concerning an individual’s right to have counsel present at a pre-polygraph
interview.


                                          - 16 -
J-A12013-22


      so move.” “[T]he defendant must establish that there was no
      reasonable basis for not pursuing the suppression claim and that
      if the evidence had been suppressed, there is a reasonable
      probability the verdict would have been more favorable.”

Commonwealth v. Watley, 153 A.3d 1034, 1044 (Pa. Super. 2016)

(citations omitted).

      When deciding a motion to suppress a confession, the touchstone
      inquiry is whether the confession was voluntary. Voluntariness is
      determined from the totality of the circumstances surrounding the
      confession. The question of voluntariness is not whether the
      defendant would have confessed without interrogation, but
      whether the interrogation was so manipulative or coercive that it
      deprived the defendant of his ability to make a free and
      unconstrained decision to confess. The Commonwealth has the
      burden of proving by a preponderance of the evidence that the
      defendant confessed voluntarily.

Commonwealth v. Harrell, 65 A.3d 420, 434 (Pa. Super. 2013) (citations

omitted).

      In support of his claim, Appellant presents the following arguments.

First, there was “[a] colorable argument” Appellant’s confession should have

been suppressed because it was not voluntarily made. Appellant’s Brief at 21.

Viewing the totality of the circumstances, the pre-polygraph interview “quickly

escalated into an interrogation,” where “Corporal Ronan asked primarily

leading, suggestive, and coercive questions designed to elicit an incriminating

statement[.]”   Id. at 23.    Plea Counsel himself testified the pre-polygraph

interview went “beyond [his] expectations . . . and that Appellant . . .

effectively walked into a situation that [Plea Counsel] did not adequately

prepare him for.”      Id. at 23-24. Second, Plea Counsel had no reasonable


                                     - 17 -
J-A12013-22


basis for not filing a suppression motion. Counsel’s stated reason — that “he

was trying to work with the [Commonwealth] to secure a plea bargain” — was

negated by the Commonwealth’s advisement, on the day of jury selection,

that it would not make a plea deal. Id. at 26-27. Indeed, once Plea Counsel

advised Appellant to enter an open plea, plea negotiations were no longer a

factor. Finally, Appellant was prejudiced, as a successful suppression motion

would have precluded the admission of his alleged confession. We remand

this issue to the PCRA court to consider along with the first issue.

      In denying relief, the PCRA court reasoned:

      [Plea] counsel testified that he did discuss the possibility of filing
      [a suppression] motion with [Appellant], but decided against it
      since [Plea] counsel did not believe there was a likelihood of
      success. In addition, [Plea] counsel believed that filing pre-trial
      motions would have negatively impacted the plea negotiations
      and offers he would receive from the Commonwealth. We find
      [Plea] counsel credible on these points and therefore find that
      [Appellant] has failed to prove the elements for ineffectiveness.
      In our view, [Plea] counsel had a reasonable assessment of the
      likelihood of success for any suppression motion and, moreover,
      strategically decided not to file said motion in a reasonable
      attempt to obtain a better plea offer on behalf of [Appellant.]

PCRA Ct. Op. at 8-9 (footnote omitted).

      At the PCRA hearing, Plea Counsel did not provide any explanation for

his summation that a suppression motion would not have “had a high level of

success.” See N.T., 8/28/20, at 31. The PCRA court, however, stated it

      share[d Plea] counsel’s assessment of the likelihood of success on
      any motion to suppress. [Appellant] was not in custody, read his
      Miranda rights, and his statements were, based upon a totality
      of the circumstances, voluntarily made. . . .


                                     - 18 -
J-A12013-22


PCRA Ct. Op. at 9 n.3.      In any event, we conclude the merits of any

suppression motion should be assessed along with his first claim — that the

statements Appellant made were affected by Plea Counsel’s non-participation

at the pre-polygraph interview. On remand, the PCRA court shall consider this

claim of ineffective assistance, pertaining to a suppression motion, along with

the Appellant’s claim concerning Plea Counsel’s non-participation at the pre-

polygraph interview.

                    VII. Advice to Enter an Open Plea

      In his last issue, Appellant challenges the PCRA court’s denial of relief

on his claim that Plea Counsel was ineffective for advising him to enter an

open plea.    Appellant contends that an open plea left “the discretion in

sentencing recommendation completely to the prosecution.” Appellant’s Brief

at 17. He further claims Plea Counsel “affirmatively misled” him as to the

unlikelihood of a state sentence, and gave “inaccurate, incompetent advice”

that any prison time would be a “county sentence at worst,” “given the nature

of the charge and the lack of sentencing agreement in place.” Id. at 9, 17.

Appellant faults counsel’s belief that his two years of counseling, along with

the entry of a plea, would mitigate his sentence “to the point that state

incarceration was almost impossible.” Id. at 17. Appellant maintains counsel

had no reasonable basis for advising him to enter an open plea, and

furthermore, that he was prejudiced, as he would not have pleaded if he

understood the consequences. Id. at 18-19. We likewise remand this issue.


                                    - 19 -
J-A12013-22


       Here, the PCRA court credited Plea Counsel’s testimony “that he told

[Appellant] he hoped to avoid a state sentence, but did not promise he would

receive a county sentence.” PCRA Ct. Op. at 10-11. See Timchak, 69 A.3d

at 769 (PCRA court’s credibility determinations are binding on this Court,

where there is record support). Furthermore, the court pointed out that in his

written plea colloquy, Appellant acknowledged he could be imprisoned up to

five years.12 See Guilty Plea Colloquy, 12/5/17, at 1 (unpaginated).        See

also Timchak, 69 A.3d at 774 (defendant is bound by the statements they

make under oath in a plea colloquy).

       Nevertheless, given our remand for the PCRA court to consider

Appellant’s first two claims, we likewise remand this issue for the court, so

that all three issues may be considered addressed together.

                                  VIII. Conclusion

       For the foregoing reasons, we vacate the order of the PCRA court

denying Appellant’s PCRA petition. We remand to the PCRA court to consider

the issues as we have discussed above.             The court may conduct further

proceedings or direct the parties to file supplemental pleadings.

       Order vacated. Case remanded. Jurisdiction relinquished.



____________________________________________


12 At the plea hearing, the trial court advised Appellant his “maximum
sentence” could be 23.5 to 35 years. N.T. Plea H’rg, 12/5/17, at 3.
Nevertheless, the written colloquy stated the correct maximum sentence of 5
years.


                                          - 20 -
J-A12013-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/19/2022




                          - 21 -